Gilbert, J.
Where a husband buys land and takes title in his own name, the wife cannot in equity establish an implied trust and recover an undivided interest in such land by showing that a portion of the purchase-price was paid from the fruits of her labor. She must show that some definite portion of the purchase-price was paid by her from her separate estate. Mitchell v. Rawls, 130 Ga. 608 (61 S. E. 475); Mock v. Neffler, 148 Ga. 25 (3), 27 (95 S. E. 673). The evidence failing to establish any definite interest, the verdict and decree were unauthorized. Roberts v. Haines, 112 Ga. 842 (2), 845 (38 S. E. 109); DeLoach v. Jefferson, 142 Ga. 436 (83 S. E. 122).

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.